Opinion issued November 22, 2022




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-22-00462-CV
                           ———————————
                         JOHN FREEMAN, Appellant
                                        V.
 DEBRA REED RATHCKE, GUARDIAN OF THE ESTATE OF DAVID K.
              REED, INCAPACITATED, Appellee


                   On Appeal from the Probate Court No. 4
                            Harris County, Texas
                      Trial Court Case No. 467,277-401


                         MEMORANDUM OPINION

      Appellant, John Freeman, has neither established indigence nor paid, or made

arrangements to pay, the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified on July 11, 2022 and August 23, 2002 that this appeal

was subject to dismissal, appellant did not respond. See TEX. R. APP. P. 37.3(b),
42.3(b). Accordingly, we dismiss the appeal for want of prosecution. All pending

motions, including appellant’s motion to extend the notice of appeal deadline, are

dismissed as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                        2